                      Case 2:20-cv-01006-JCM-DJA Document 5 Filed 07/02/20 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:20-CV-1006 JCM (DJA)
                 8                                          Plaintiff(s),                   ORDER
                 9           v.
               10     VINCENT S. CLARDY,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Clardy v. United States of America, case
               14     number 2:20-cv-01006-JCM-DJA. On June 5, 2020, Vincent S. Clardy (“petitioner”) filed his
               15     notice of appeal of magistrate judge case. (ECF No. 1). On June 19, 2020, petitioner filed his
               16     first motion to extend time to file an opening brief. (ECF No. 3). Then, on June 29, 2020,
               17     petitioner filed his unopposed motion to voluntarily withdraw notice of appeal. (ECF No. 4).
               18            Petitioner represents that the United States of America (“the government”) requested
               19     leave of court to dismiss the criminal complaint filed against petitioner in case number 2:19-mj-
               20     0882-DJA. Id. at 1. Thus, petitioner seeks leave to withdraw the instant appeal.
               21            The court grants petitioner’s motion to voluntarily withdraw (ECF No. 4) and denies the
               22     motion to extend time (ECF No. 3) as moot.
               23            Accordingly,
               24            IT IS SO ORDERED.
               25            The clerk is instructed to close the case accordingly.
               26            DATED July 2, 2020.
               27
                                                                    __________________________________________
               28                                                   UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
